Exhibit 10.2

AMENDATORY AGREEMENT, dated as of the 28th day of January, 2013 to the Amended
and Restated Supplemental Executive Retirement Plan, dated as of July 19, 2007
(the “SERP”) set forth as Exhibit A hereto, made and entered into by and among
Somerset Hills Bancorp, a New Jersey corporation (the “Company”), Somerset Hills
Bank, a banking corporation organized and existing under the laws of the State
of New Jersey (the “Bank”) and Stewart E. McClure, Jr. (“Executive”).

RECITALS

WHEREAS, pursuant to Section 3.08 of the SERP, Executive becomes entitled to a
fully vested retirement benefit thereunder in the event of a “Change in Control”
(as defined under the SERP); and

WHEREAS, the Company and Lakeland Bancorp, Inc. a New Jersey corporation
(“Lakeland”) have entered into that certain Agreement and Plan of Merger dated
as of January 28, 2013 (the “Merger Agreement”) pursuant to which the Company
shall merge with and into Lakeland effective at the “Effective Time” as defined
in such Merger Agreement (the “Merger”); and

WHEREAS, Executive desires that the Merger not be treated as a Change in Control
for purposes of the SERP; and

WHEREAS, the parties desire to confirm that the “tax gross-up” provisions of the
SERP have ceased to be effective be deleting the same from the SERP;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby agree that the SERP is amended as follows:

1. Section 1.04 of the SERP (defining “Change in Control”) is hereby amended by
adding the following at the end thereof:

“Notwithstanding anything contained herein to the contrary, the merger of
Somerset Hills Bancorp, a New Jersey corporation with and into Lakeland Bancorp,
Inc. shall not constitute a Change in Control for purposes of this Agreement.

2. Section 4.04 of the SERP (titled “Excise Tax”) is hereby deleted in its
entirety.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Amendatory Agreement as of the date first above-written.

By signing below, Executive certifies, acknowledges and agrees that he has read
and completely understands the provisions of this Amendatory Agreement and that
he is signing this Amendatory Agreement freely and voluntarily, without duress,
coercion or undue influence. Executive further acknowledges and agrees that this
Amendatory Agreement is binding upon and inures to the benefit of (i) the heirs,
executors and legal representatives of the Executive and (ii) any successor of
the Company or the Bank.

By signing below, each party hereto acknowledges and agrees that he or it has
had an opportunity to consult with his or its counsel.

In the event the Merger Agreement is terminated in accordance with its terms,
this Amendatory Agreement shall terminate concurrently therewith and shall be
without any force or effect on any party as of any date.

This Amendatory Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement.

 

SOMERSET HILLS BANCORP By:  

 

Name:   Title:   SOMERSET HILLS BANK By:  

/s/ Stewart E. McClure, Jr.

Name:   Stewart E. McClure, Jr. Title:   President & Chief Executive Officer

/s/ Stewart E. McClure, Jr.

Stewart E. McClure, Jr.